NO. 07-05-0379-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                NOVEMBER 6, 2006
                         ______________________________

                               JAMAAL DONTE MAYES,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 50,573-C; HON. PATRICK PIRTLE, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Jamaal Donte Mayes, appeals from an order revoking his probation for

the offense of possessing a controlled substance. His sole issue involves the sufficiency

of the evidence underlying the trial court’s decision to revoke probation. The evidence was

purportedly insufficient because no evidence illustrated that he used force or violence in

compelling an ex-girlfriend to engage in sexual intercourse. We overrule the issue and

affirm the judgment.
        The State alleged, in its motion to revoke, that appellant violated the terms of his

probation by breaching §22.011 of the Texas Penal Code.1                           That is, it averred he

intentionally and knowingly engaged in vaginal intercourse with Felicia Ramirez (his former

girlfriend) without her consent and through “the use of physical force and violence.” In

support of this allegation, Ramirez testified that 1) as appellant was touching her, she told

him she did not want to have sex, 2) he started pulling off her shorts, 3) she tried to push

him off of her and told him several more times she did not want to have sex, 4) he pulled

off her shorts, 5) he had her by her knees and was holding her down, 6) he “forced” himself

inside of her, 7) she was pushing him on his chest, and 8) she was crying. So too did she

state that he used “force against” her and that his conduct was “a violent act against [her].”

         While §22.011(b)(1) speaks of force, it says nothing about the amount of force that

must be utilized. Gonzales v. State, 2 S.W.3d 411, 415 (Tex. App.–San Antonio 1999, no

pet.). Some force, whether excessive or not, need only be shown. And, the foregoing

testimony, especially that illustrating appellant had her by the knees and held her down,

evinces force sufficient to satisfy the requirement of §22.011(b)(1). See Gonzales v. State,

supra (holding the evidence was sufficient to show that the defendant used physical force

when he either “‘threw’” or “‘laid’” the victim on the couch and laid on top of her which

prevented her from moving). Thus, the State fulfilled its burden to prove the allegations

in its motion by a preponderance of the evidence. Cobb v. State, 851 S.W.2d 871, 873

(Tex. Crim. App. 1993).

        1
           The statute provides that a person comm its an offense if he intentionally or knowingly causes the
penetration of the anus or sexual organ of another person by any means, withou t that pe rson’s cons ent. T EX .
P EN . C ODE A N N . §22.001(a)(1)(A) (Vernon Supp. 2006). Furthermore, the lack of consent may be established
through proof showing that the actor compelled the other person to submit or participate through the use of
physical forc e or violenc e. Id. §22.011(b)(1).

                                                       2
      The judgment of the trial court is affirmed.



                                                Brian Quinn
                                                Chief Justice



Do not publish.




                                            3